 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                                   WESTERN DIVISION
12 LORA SMITH and CYNTHIA                       )   CASE NO: 2:14-cv-06668-DSF-PLAx
13 the class of all others similarly situated, ))
   HIMPLE,    individually,  and on  behalf of

14                                              )
                 Plaintiffs,                    )   STIPULATED PROTECTIVE
15 v.                                           )   ORDER REGARDING THE
                                                )   PRODUCTION OF
16 BANK OF AMERICA, N.A., a National ))             ELECTRONICALLY STORED
                                                    INFORMATION
17 Banking Association,                         )
                                                )
18               Defendant.                     )
                                                )   Judge:             Hon. Dale S. Fischer
19                                              )
                                                )   Magistrate Judge: Hon. Paul L. Abrams
20                                              )
                                                )   Complaint Filed:   August 25, 2014
21                                              )
                                                )
22
23
24
25
26
27
28
                       STIPULATED PROTECTIVE ORDER REGARDING
                THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
           This Order governs how the Parties and the Court will manage electronic discovery
 2
     in the above-captioned case (the “Action”).
 3
     1.    SCOPE AND DEFINITIONS
 4
           1.1       Scope
 5
           This Stipulated Protective Order Regarding the Production of Electronically Stored
 6
     Information (hereinafter referred to as the “Protocol”) governs the collection and production
 7
     of Electronically Stored Information and Hard Copy Documents (collectively, “Data”), that
 8
     are to be produced electronically in this Action.
 9
           Nothing herein shall alter the Parties’ respective responsibility to comply with the
10
     Federal Rules of Civil Procedure and Local Rules regarding the collection or production of
11
     Data. To the extent additional obligations or rights not addressed in this Protocol arise
12
     under the Federal Rules of Civil Procedure or other applicable law or rules, that law or rule
13
     shall govern.
14
           If there is a conflict between the provisions of this Protocol and any order
15
     governing discovery in this action, including but not limited to the Stipulated Protective
16
     Order in this Action, the provisions of those other orders shall control. Nothing in this
17
     Protocol is meant to supersede, replace, or substitute any of the provisions set forth in the
18
     Protective Order. If there is a conflict between the provisions of this Protocol and the
19
     Protective Order, the Protective Order shall control.
20
           Nothing in this Protocol establishes any agreement regarding the subject matter or
21
     scope of discovery in this Action, or the relevance or admissibility of any Data.
22
           Nothing in this Protocol shall be interpreted to require disclosure of irrelevant
23
     information or relevant Data protected by the attorney-client privilege, work-product
24
     doctrine, or any other applicable privilege or immunity. The Parties reserve all rights and
25
     do not waive any objections as to the production, discoverability, admissibility, or
26
     confidentiality of Documents. Nothing in this Protocol shall affect, in anyway, a
27
28                                                  1
                             STIPULATED ORDER REGARDING
                 THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
     Producing Party’s right to seek or oppose reimbursement for costs associated with
 2
     collection, review, and/or production of Data.
 3
           1.2      Definitions
 4
           “Documents” shall have the same definition as set forth in Federal Rule of Civil
 5
     Procedure 34.
 6
           “Electronically Stored Information” or “ESI” are synonymous with the usage of
 7
     the term in Federal Rule of Civil Procedure 34 and means information that is stored
 8
     electronically, regardless of the Media or whether it is in the original format in which it
 9
     was created.
10
           “Extracted Text” means the text extracted from a document, and includes all
11
     header, footer, and document body information when reasonably available.
12
           “Hard Copy Documents” means computer printouts or handwritten material
13
     originating from the paper files of a Party.
14
           “Load File” means an electronic file containing information identifying a set of paper-
15
     scanned images or processed ESI and indicating where individual pages or files belong
16
     together as Documents, including attachments, and where each document begins and ends. A
17
     load/unitization file is provided with a production set of document images that facilitates the
18
     loading of such information into a Receiving Party’s document review platform, and the
19
     correlation of such data in the platform such as data relevant to the individual Documents,
20
     including extracted and user-created Metadata.
21
           “Media” means an object or device on which data is or was stored, including but
22
     not limited to a disc, tape, computer or other device, regardless whether in the Producing
23
     Party’s physical possession.
24
           “Metadata” means: (i) information embedded in or associated with a native file that
25
     is not ordinarily viewable or printable from the application that generated, edited, or
26
     modified such native file which describes the characteristics, origin, usage, and/or validity
27
     of the electronic file; and/or (ii) information generated automatically by the operation of a
28                                                   2
                             STIPULATED ORDER REGARDING
                 THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
     computer or other information technology system when a native file is created, modified,
 2
     transmitted, deleted, or otherwise manipulated by a user of such system.
 3
           “Native Format” means and refers to the format of ESI in which it was generated
 4
     and/or as used by the Producing Party in the usual course of its business and in its
 5
     regularly conducted activities.
 6
           “OCR” means optical character recognition.
 7
           “OCR Text” means text generated through an OCR process.
 8
           “Parties” means or refers collectively to the named plaintiffs and defendants in the
 9
     above-captioned action, as well as any later added plaintiff and defendants. “Party” shall
10
     refer to a plaintiff or defendant, individually.
11
           “Producing Party” means or refers to a Party in the above-captioned action from
12
     which production of ESI or Hard Copy Documents are sought.
13
           “Requesting Party” means or refers to a Party in the above-captioned action
14
     seeking production of ESI or Hard Copy Documents.
15
     2.    PRODUCTION OF HARD COPY DOCUMENTS – FORMAT
16
           Hard Copy Documents should be scanned as single-page, Group IV, 300 DPI TIFF
17
     images with an .opt image cross-reference file and a delimited database Load File (i.e., .dat).
18
19
     If particular documents warrant a different format, the parties will cooperate to arrange for
20
     the mutually acceptable production of such documents. The parties agree not to degrade the
21
     searchability of documents as part of the document production process. The database Load
22
     File should contain the following fields: “BatesStart,” “BatesEnd,” “BatesNumPages,”
23
     “VOLUME” and “CUSTODIAN.” The Documents should be logically unitized (i.e.,
24
     distinct Documents shall not be merged into a single record, and single Documents shall not
25
     be split into multiple records) and be produced in the order in which they are kept in the
26
     usual course of business. If a Party determines that unitizing Documents or categories of
27
     Documents stored as a unit in the ordinary course is not feasible, or is unduly burdensome
28                                               3
                              STIPULATED ORDER REGARDING
                  THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
     or expensive, the Parties shall meet and confer in good faith to resolve the issue. If an
 2
     original document contains color, and the color is necessary to understand the meaning or
 3
     content of the document, the document shall be produced as single-page, 300 DPI JPG
 4
     images with JPG compression and a high quality setting as to not degrade the original
 5
     image. Multi-page OCR text for each document should also be provided. The OCR
 6
     software shall maximize text quality. Settings such as “auto-skewing” and “auto-rotation”
 7
     should be turned on during the OCR process.
 8
     3.    PRODUCTION OF ESI
 9
           3.1   Metadata
10
       Field Name              Field Description            Populated For       Example Values
11
     BegDoc           Bates number of the first page of   All               Prefix-0000000001
12                    the document.
     EndDoc           Bates number of the last page of    All               Prefix-0000000002
13                    the document.
     BegAttach        Bates number of the first page of   All               Prefix-0000000001
14                    the first document of the
15                    document family.
     EndAttach        Bates number of the last page of    All               Prefix-0000000004
16                    the last document of the
                      document family.
17 Attachment         Number of attachments               All               2
18 Count
     PageCount        Number of printed pages in the      All               2
19                    document.
     Custodian        Names of custodians, including      All               Smith, Jane; Smith,
20                    each individual custodian of De-                      John A.; Smith, John B.;
                      Duplicated Copies, produced in                        Taylor, Michael
21
                      format: Lastname, Firstname.
22                    Where multiple individuals share                      Bloomberg Messages
                      first and last name, individuals                      central repository;
23                    should be distinguished by an                         Structured Finance
                      initial which is kept constant                        Group Departmental
24                    between productions. For                              Files
25                    instance: Smith, John A. and
                      Smith, John B. For Documents
26                    from centralized repositories
                      where custodian name(s) are
27                    unavailable, identifying source
                      information should be provided.
28                                                   4
                             STIPULATED ORDER REGARDING
                 THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
      Field Name            Field Description              Populated For       Example Values
 2
   Subject          Subject line of an e-mail.           E-mails           Text of the subject line
 3 To               All recipients that were included    E-mails           larry.murphy@e-
                    on the “To” line of the e-mail.                        mail.com
 4                  (This field includes separate
                    recipient names when a
 5
                    distribution group was utilized.)
 6 From             The name and e-mail address of       E-mails           Bart.Cole@e-mail.com
                    the sender of the e-mail.
 7 CC               All recipients that were included    E-mails           sstephens44@email.co
                    on the “CC” line of the e-mail.                        m
 8                  (This field includes separate
 9                  recipient names when a
                    distribution group was utilized.)
10 BCC              All recipients that were included    E-mails           ceo-gs@email.com
                    on the “BCC” line of the e-mail.
11                  (This field includes separate
                    recipient names when a
12
                    distribution group was utilized.)
13 DateSent         Date an e-mail was sent.             E-mails           mm/dd/yyyy
   DateRcvd         Date an e-mail was received.         E-mails           mm/dd/yyyy
14
   TimeSent         Time an email was sent               E-mails           hh:mm:ss
15 TimeRcvd         Time an email was received           E-mails           hh:mm:ss
16 ParentDate       For parent emails, this field will   E-mail; e-        mm/dd/yyyy
                    be populated with the DateSent.      attachments;
17                                                       Electronic
                    For e-attachments, this field will   Documents
18                  be populated with the DateSent
19                  of their parent email.

20                  For other electronic Documents,
                    this field will be populated with
21                  the DateLastModified.
     Hash           MD5 hash value of document or        All               Hash Value
22                  “de-duplication key.”
23
     FileName       The file name of the document,       E-attachments;    Final_Agreement.doc
24                  including the file extension.        Electronic
                                                         Documents
25
26 Fileext          File extension.                      E-mail; e-        .doc
                                                         attachments;
27                                                       Electronic
                                                         Documents
28                                                  5
                            STIPULATED ORDER REGARDING
                THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
       Field Name             Field Description                Populated For         Example Values
 2
     Author            Author of document or email.          E-attachments;       Last name, First name
 3                                                           Electronic
                                                             Documents;
 4                                                           Email
 5 File Type           Information from the file type        All                  Text of the file type
 6                     field                                                      field

 7 File Size           File size in bytes (MB, KB, GB)       All                  100MB

 8 NativeFilePath      The path to the corresponding         E-mail, E-           Document_12345.doc
                       native file included with a           attachments, and
 9
                       production volume.                    Electronic
10                                                           Documents
                                                             produced in Native
11                                                           Format
     TEXTPATH          The path to the corresponding         E-mail, E-           Document_12345.txt
12                     OCR or Extracted Text file            attachments, and
13                     included with a production            Electronic
                       volume.                               Documents
14 Confidentiality     The designated level of               All Documents        CONFIDENTIAL
     Designation       confidentiality pursuant to the
15                     Protective Order.
16
17         3.2     Format
18         The Parties will produce ESI in single-page, black and white, TIFF Group IV, 300
19 DPI TIFF images with the exception of Microsoft Access databases, Microsoft Excel
20 files, .CSV files and other similar databases, spreadsheet files, source code, audio, and
21 video files, which shall be produced in Native Format. Data containing color need not
22 initially be produced in color unless the Producing Party has referred to the color version
23 or if color is of assistance in understanding the meaning or content of the Data. The
24 Producing Party will also honor reasonable requests for color images needed to
25 understand the meaning or content of Data. Documents produced in color should be
26 produced as single-page, 300 DPI JPG images with JPG compression and a high quality
27 setting as to not degrade the original image. Parties are under no obligation to enhance an
28                                                       6
                               STIPULATED ORDER REGARDING
                   THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
     image beyond how it was kept in the usual course of business. TIFFs/JPGs will show any
 2
     and all text and images which would be visible to the reader using the native software
 3
     that created the document. For example, TIFFs/JPGs of e-mail messages should include
 4
     the BCC line if a name(s) or email address(es) are present in the email or the Metadata.
 5
           If a document is produced in Native Format, a single-page Bates stamped image slip
 6
     sheet stating the document has been produced in Native Format will also be provided. A
 7
     Party shall produce a single TIFF placeholder image, numbered using the bates number of
 8
     the produced file, for any file produced in Native Format. Each native file should be
 9
     named according to the Bates number it has been assigned, and should be linked directly
10
     to its corresponding record in the Load File using the NATIVELINK field. To the extent
11
     that either Party believes that specific Documents or classes of Documents, not already
12
     identified within this protocol, should be produced in Native Format, the parties agree to
13
     meet and confer in good faith.
14
           Text files shall be produced as one file per document, named after the starting
15
     production number assigned to the document and ending with extension “.txt”, with a text
16
     directory for each production volume, and with a relative file path to the text file
17
     provided in the related database Load File. With the exception of TIFF, PDF and other
18
     image file types for which the text cannot be extracted, the text of Documents should be
19
     extracted directly from the Native File without using OCR, except in the case of redacted
20
     Documents, as specified in Section 3.9, below. If a document does not contain extractable
21
     text, but is identified as containing text, the Producing Party shall make reasonable efforts
22
     to provide OCR Text for that document. If a Party determines that providing OCR Text
23
     for specific Documents or categories of Documents not containing extractable text is not
24
     feasible, or is unduly burdensome or expensive, the Parties shall meet and confer in good
25
     faith to resolve the issue.
26
           Electronic Documents attached to an email, or electronic Documents embedded
27
     within other electronic Documents, are to be produced contemporaneously and sequentially
28                                                7
                              STIPULATED ORDER REGARDING
                  THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
     immediately after the parent document. Parent-child relationships within a document family
 2
     (the association between an attachment and its parent document) shall be preserved. Each
 3
     document shall be produced with the production number for the first and last page of that
 4
     document in the “BatesStart” and “BatesEnd” fields of the data Load File and with the
 5
     “AttachBatesStart” and “AttachBatesEnd” fields listing the production number for the first
 6
     and last page in the document family. Nothing in the Protocol requires the production of a
 7
     non-responsive child document attached to an otherwise responsive parent or child
 8
     document. In these instances, a placeholder image will be produced for the non- responsive
 9
     document, which will contain language indicating it has been withheld as non-responsive.
10
     Metadata for a withheld and purportedly non-responsive child document reflecting its file
11
     name and family information will be produced with the placeholder image. Nothing in this
12
     Protocol prejudices a Party from challenging another Party’s withholding of a purportedly
13
     non-responsive child document.
14
           3.3    De-Duplication
15
           Each Party shall remove exact duplicate Documents based on MD5 or SHA-1 hash
16
     values, at the family level. Attachments should not be eliminated as duplicates for purposes
17
     of production, unless the parent e-mail and all attachments are also duplicates. Parties agree
18
     that an e-mail that includes content in the BCC or other blind copy field shall not be treated
19
     as a duplicate of an e-mail that does not include content in those fields, even if all
20
     remaining content in the e-mail is identical. Removal of near-duplicate Documents and e-
21
     mail thread suppression is not acceptable. De-duplication will be done across the entire
22
     collection (global de-duplication) and the ALL CUSTODIAN field will list each custodian,
23
     separated by a semi-colon, who was a source of that document and the FILEPATH field,
24
     where such Metadata is retained and reasonably available, will list each file path, separated
25
     by a semi-colon, that was a source of that document. Should the ALL CUSTODIAN or
26
     FILEPATH Metadata fields produced become outdated due to rolling productions, an
27
28                                                 8
                             STIPULATED ORDER REGARDING
                 THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
     overlay file providing all the custodians and file paths for the affected Documents will be
 2
     produced at the time of the substantial completion of the document production.
 3
           3.4    Metadata
 4
           All ESI will be produced with a delimited, database Load File that contains the
 5
     Metadata fields listed in the table of Section 3.1. The Metadata produced should have the
 6
     correct encoding to enable preservation of the Documents’ original language. Each of the
 7
     Metadata fields set forth in the table of Section 3.1 that reasonably can be extracted from
 8
     an electronic document without undue burden shall be produced for that document,
 9
     subject to privilege or immunity from disclosure. Fields that are not populated shall be
10
     left with null values and not populated with fillers or spaces.
11
           3.5    Embedded Objects
12
           Non-substantive objects, such as corporate logos and contact blocks may be
13
     removed from production. Embedded objects containing substantive information, such as
14
     graphs or charts, will be produced as an attachment. The Parties agree to further meet and
15
     confer over the inclusion or exclusion of embedded files from the production as needed.
16
           3.6    Compressed Files Types
17
           Compressed file types (e.g., .ZIP, .RAR, .CAB, .Z) should be decompressed so that
18
     the lowest level document or file is extracted.
19
           3.7    Structured Data
20
           To the extent a response to discovery requires production of electronic information
21
     stored in a database, including the production of text messages or similar
22
     communications, the Parties will meet and confer regarding methods of production. The
23
     Parties will consider whether all relevant information may be provided by querying the
24
     database for discoverable information and generating a report in a reasonably usable and
25
     exportable electronic file.
26
           3.8    Exception Report
27
28                                                 9
                             STIPULATED ORDER REGARDING
                 THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
           If any Documents are unprocessed or unprocessable, the Producing Party shall
 2
     produce a slip sheet with the file name and file type.
 3
           3.9    Encryption
 4
           To maximize the security of information in transit, any Media on which
 5
     Documents are produced may be encrypted. In such cases, the Producing Party shall
 6
     transmit the encryption key or password to the Receiving Party, under separate cover,
 7
     contemporaneously with sending the encrypted Media.
 8
           3.10 Redactions
 9
           To the extent that any image file contains information subject to a claim of privilege
10
     or other recognized legal protection that requires redactions, the portion of the redacted text
11
     shall be clearly identified on the face of the TIFF image, either by masking the redacted
12
     content with electronic highlighting in black or through the use of redaction boxes. The label
13
     “Redacted” and the basis for the redaction shall appear on the page of the document
14
     containing redactions. To the extent a document is redacted, OCR text files for such a
15
     document shall not contain text for redacted portions. The original unredacted native file
16
     shall be preserved pending conclusion of the Action.
17
           If Documents that the Parties have agreed to produce in Native Format need to be
18
     redacted, the Parties will meet and confer regarding how to implement redactions while
19
     ensuring that proper formatting and usability are maintained.
20
           3.11 Technology-Assisted Review
21
           No Party shall use predictive coding/technology-assisted-review for the purpose of
22
     culling the Documents to be reviewed or produced without notifying the opposing Party
23
     or Parties prior to use and with ample time to meet and confer in good faith regarding a
24
     mutually agreeable protocol or other agreement for the use of such technologies.
25
           3.12 Resolution of Disputes
26
           The Parties agree to meet and confer in good faith regarding matters related to the
27
     production of Data not specifically set forth in this Protocol, related to the interpretation
28                                               10
                             STIPULATED ORDER REGARDING
                 THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
     of this Protocol, or related to the Parties’ obligations hereunder. The Parties shall make
 2
     their best efforts to comply with and resolve any differences concerning compliance with
 3
     this Protocol. If a Producing Party cannot comply with any material aspect of this
 4
     Protocol, such Party shall inform the Requesting Party in writing at or before the time of
 5
     production as to why compliance with the Protocol is unduly burdensome or costly, or
 6
     not reasonably possible.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              11
                             STIPULATED ORDER REGARDING
                 THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
     Dated: April 2, 2019         LAW OFFICES OF MICHAEL R. BROWN, APC
 3
 4
 5                                By: __/s/           Michael R. Brown_____
                                                      Michael R. Brown
 6                                         Attorney for Plaintiffs Smith and Himple
 7 Dated: April 2, 2019           LAW OFFICES OF DAVID J. VENDLER
 8
 9                                By:     /s/             David J. Vendler
                                                         David J. Vendler
10                                              Attorney for Plaintiffs Smith and Himple
11 Dated: April 2, 2019           SKADDEN, ARPS, SLATE, MEAGHER &
                                  FLOM LLP
12
13                                By:     /s/          Douglas A. Smith
                                                       Douglas A. Smith
14                                      Attorneys for Defendant Bank of America, N.A.
15
16                                         ATTESTATION

17         I, Douglas A. Smith, attest that the signatories listed above, and on whose behalf
18 the filing is submitted, concur in the filing’s content and have authorized the filing.
19                                                          /s/ Douglas A. Smith
                                                            Douglas A. Smith
20
21
22
23
24
25
26
27
28                                                  12
                            STIPULATED ORDER REGARDING
                THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION
 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                  WESTERN DIVISION
12 LORA SMITH and CYNTHIA                       ) CASE NO: 2:14-cv-06668-DSF-PLAx
13 the class of all others similarly situated, ))
    HIMPLE,   individually,  and on  behalf of

14                                              )
                 Plaintiffs,                    ) ORDER GRANTING STIPULATED
15 v.                                           ) ORDER RE: ESI PRODUCTION
                                                )
16 BANK OF AMERICA, N.A., a National ))
17 Banking Association,                         ) Judge:
                                                )
                                                                    Hon. Dale S. Fischer

18               Defendant.                     ) Magistrate Judge: Hon. Paul L. Abrams
                                                )
19                                              ) Complaint Filed: August 25, 2014
                                                )
20                                              )
                                                )
21
         Having considered the papers, and finding that good cause exists, the Parties’
22
   Stipulated Order Regarding the Production of ESI is granted.
23
         IT IS SO ORDERED.
24
25
     DATED: April 4, 2019
26                                         PAUL L. ABRAMS
                                           UNITED STATES MAGISTRATE JUDGE
27
28
                    ORDER GRANTING STIPULATED ORDER REGARDING
              THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION11
